      Case: 1:21-cv-02008 Document #: 12 Filed: 05/24/21 Page 1 of 5 PageID #:55



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SCOTT HIMMEL,                                     )
Individually and as Representative of             )
Similarly Situated Persons,                       )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )       21-cv-2008
                                                  )       Judge Kocoras
NATIONAL CREDIT SYSTEMS, INC.,                    )
                                                  )
                Defendant.                        )

             PLAINTIFF’S MOTION TO REMAND ACTION TO STATE COURT

        Plaintiff, Scott Himmel, respectfully requests that the Court, pursuant to 28 U.S.C. §1447(c),

remand this action to the Circuit Court of Cook County, Illinois and to award attorneys’ fees and

costs incurred as a result of the removal.

        The grounds for this motion are as follows:

        1.      The Complaint in this matter alleges a claim against Defendant National Credit

Systems, Inc. (“NCS”) under the Fair Debt Collection Practices Act 15 U.S.C. §1692 et seq.

(“FDCPA”).

        2.      Plaintiff alleges that NCS sent Plaintiff a letter which did not correctly identify the

current creditor.

        3.      NCS removed the action, claiming federal question jurisdiction.

        4.      The party invoking the jurisdiction of the District Court has the burden of

establishing that all aspects of federal jurisdiction, including the satisfaction of Article III

requirements, exist. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); Taylor v. McCament, 875

F.3d 849, 853 (7th Cir. 2017).

        5.      In the case of removal, the removing party bears that burden. Collier v. SP Plus
      Case: 1:21-cv-02008 Document #: 12 Filed: 05/24/21 Page 2 of 5 PageID #:56



Corp., 889 F.3d 894 (7th Cir. 2018); Dixon v. Washington & Jane Smith Cmty., 17cv8033, 2018 U.S.

Dist. LEXIS 90344, *9-10, 2018 WL 2445292 (May 31, 2018).

        6.       Beginning in 2019, the Seventh Circuit has issued a number of decisions restricting

Article III standing for FDCPA claims. Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir.

2019); Larkin v. Fin. Sys. of Green Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); Bazile v. Fin. Sys. of Green

Bay, Inc., 983 F.3d 274 (7th Cir. 2020); Spuhler v. State Collection Serv., Inc., 983 F.3d 282 (7th Cir.

2020); Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020); Brunett v. Convergent

Outsourcing, Inc., 982 F.3d 1067 (7th Cir. 2020); Nettles v. Midland Funding LLC, 983 F.3d 896 (7th Cir.

2020); Smith v. GC Servs. Ltd. P'ship, 986 F.3d 708, 711 (7th Cir. 2021); Pennell v. Global Tr. Mgmt.,

LLC, 990 F.3d 1041 (7th Cir. 2021); and most recently, Markakos v. Medicredit, Inc., No. 20-2351,

2021 U.S. App. LEXIS 14339 (7th Cir. May 14, 2021).

        7.       Markakos v. Medicredit, Inc., No. 20-2351, 2021 U.S. App. LEXIS 14339 (7th Cir.

May 14, 2021), also involved a claim that the current creditor was not correctly identified on a

collection letter. The Court of Appeals held that such a claim did not satisfy Article III unless it was

also alleged that the Plaintiff had suffered actual loss as a result, such as by paying the wrong person.

        8.       Markakos involved an additional claim – that the debt had been overstated by over

300%. The Court held that this was not sufficient to satisfy Article III, either.

        9.       A concurring opinion in Markakos states that “The result of our flurry of recent

decisions is that, at least in this circuit, a debt collector may send a letter demanding payment on an

overstated debt, and the recipient lacks standing to enforce the FDCPA unless the debt collector's

deceit is successful in one way or another.” Markakos v. Medicredit, Inc., No. 20-2351, 2021 U.S. App.

LEXIS 14339, at *13-14 (7th Cir. May 14, 2021) (Ripple, J., concurring).

        10.      Plaintiff does not allege that the debt collector’s alleged deceit was successful.

        11.      Defendant’s removal petition does not do so, either. It does not, for example,
      Case: 1:21-cv-02008 Document #: 12 Filed: 05/24/21 Page 3 of 5 PageID #:57



allege that Plaintiff paid money in response to its letter.

        12.     NCS’ removal petition does not address Article III, much less explain how it might

be satisfied.

        13.     Any doubts as to federal jurisdiction are to be resolved in favor of remand to the

state court, so that the time of the Court and parties is not consumed by litigation that cannot result

in a valid judgment. Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009).

        14.      Plaintiff also requests attorneys’ fees and costs pursuant to 28 U.S.C. §1447(c)

which states “An order remanding the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.” In Martin v. Franklin Capital

Corp., 546 U.S. 132, 141, 126 S. Ct. 704, 711 (2005), the Supreme Court held “the standard for

awarding fees should turn on the reasonableness of the removal. Absent unusual circumstances,

courts may award attorney's fees under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal.”

        WHEREFORE the reasons stated above, Plaintiff request this Court to remand this matter

back to Circuit Court of Cook County, Illinois and to award Plaintiff reasonable attorneys’ fees and

cost incurred as a result of the removal.



                                                 Respectfully submitted,


                                                 /s/ Daniel A. Edelman
                                                 Daniel A. Edelman


Daniel A. Edelman
Tara L. Goodwin
Carly Cengher
EDELMAN, COMBS, LATTURNER
        & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
     Case: 1:21-cv-02008 Document #: 12 Filed: 05/24/21 Page 4 of 5 PageID #:58



(312) 739-4200
(312) 419-0379 (FAX)
Email address for service:
courtecl@edcombs.com

Aaron Krolik
AARON KROLIK LAW OFFICE, LLC
77 West Wacker Drive, Suite 4500
Chicago, IL 60601
(312) 925-4090
     Case: 1:21-cv-02008 Document #: 12 Filed: 05/24/21 Page 5 of 5 PageID #:59



                                 CERTIFICATE OF SERVICE

        I, Daniel A. Edelman, hereby certify that on May 24, 2021, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system which shall cause delivery and
notification of such filing upon the attorneys of record.


                                              /s/ Daniel A. Edelman
                                              Daniel A. Edelman
